Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/06/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/06/2022.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  in line 1 of Claims 2-9, insert --light and disinfection-- before “system”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination module”, “illumination source”, “disinfection module”, “disinfection light source” and “control unit” in claim 1; “timing module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claim 1 there is no written description support for one or more corresponding structures for the means-plus-function limitation of “control unit” within the Specification. As to Claim 2, there is no written description support for a corresponding structure for the means-plus-function limitation of “timing module” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear what corresponding structure(s) or component(s) comprise the control unit.
In Claim 1, it is not clear what the limitation “one disinfection circle” is attempting to set forth, whether it is directed to one disinfection cycle or literal circle made by one or more light sources of the claim.
In Claim 2, it is not clear what structure(s) or component(s) corresponds to the timing module.
Claim 2 recites the limitation "the timing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the preset threshold range" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the time" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the preset time" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 5, it is not clear whether “the time of the one disinfection circle” (in line 3) is attempting to set forth the duration/length of time for one disinfection circle or time at which the one disinfection circle occurred.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (20170296686).
As to Claim 1, Cole (‘686) discloses a light and disinfection system (100; 1100) for disinfecting an illuminated surface (see Figures 1A-1C, 3A-9, and 11) comprising:
an illumination module including an illumination source (102; 1102) (see entire document, particularly Figures 1A and 11, p. 6 [0059]-[0060], p. 7 [0062]-[0063]);
a distance sensor for detecting a distance between the light and disinfection system and the illuminated surface (see entire document, particularly p. 6 [0056]-[0057], p. 7 [0061]); and
a disinfection module including a disinfection light source (106; 1109) (see Figures 1A and 11) and a control unit (1106), the control unit (1106) capable of receiving the distance detected by the distance sensor and controlling an irradiation power of the disinfection light source based on the distance such that an irradiation amount of the illuminated surface accumulated within one disinfection circle is kept at a predetermined value (see entire document, particularly p. 5 [0046]-[0047], p. 6 [0052] and [0057], pp. 7-8 [0071]).
As to Claim 3, the light and disinfection system of Cole (‘686) is capable of controlling the irradiation power of the disinfection light source based on the distance, when the distance detected by the distance sensor is within a preset threshold range, such that time of the one disinfection circle is kept at a preset time.
As to Claim 4, the predetermined value in the light and disinfection system of Cole (‘686) is capable of being about 8.5 – 9.5 J/m2, the preset time being about 7-9 hours, and the preset threshold range of the distance is about 0.5 – 2 meters.
As to Claim 5, when the distance detected by the distance sensor in the light and disinfection system of Cole (‘686) is greater than a maximum of the preset threshold range, the irradiation power of the disinfection light source is capable of being adjusted to a maximum, the time of the one disinfection circle being greater than the preset time; when the distance detected by the distance sensor is less than a minimum of the preset threshold range, the irradiation power of the disinfection light source is capable of being adjusted to a minimum, the time of the one disinfection circle being less than the preset time.
As to Claim 9, Cole (‘686) discloses that the light and disinfection system (100; 1100) further comprises a detecting sensor (108; 1116) mounted on the light and disinfection system, wherein the disinfection light source (106; 1109) will be turned off when the detecting sensor (108; 1116) detects that someone is nearby (see entire document, particularly p. 6 [0054]-[0055]), wherein the detecting sensor (108; 1116) comprises a human pyroelectric infrared sensor (see entire document, particularly p. 6 [0055], pp. 7-8 [0071]).

Claim(s) 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quilici (20190022263).
As to Claim 1, Quilici (‘263) discloses a light and disinfection system (100) for disinfecting an illuminated surface (see Figure 1) comprising:
an illumination module including an illumination source (112) (see Figure 1);
a distance sensor (106) for detecting a distance between the light and disinfection system and the illuminated surface (see Figure 1); and
a disinfection module including a disinfection light source (110) (see Figure 1) and a control unit (102), the control unit (102) receiving the distance detected by the distance sensor (106) and capable of controlling an irradiation power of the disinfection light source (110) based on the distance such that an irradiation amount of the illuminated surface accumulated within one disinfection circle is kept at a predetermined value.
As to Claim 3, the light and disinfection system (100) of Quilici (‘263) is capable of controlling the irradiation power of the disinfection light source based on the distance (see entire document, particularly p. 2 [0019]), when the distance detected by the distance sensor (106) is within a preset threshold range, such that time of the one disinfection circle is kept at a preset time.
As to Claim 4, the predetermined value in the light and disinfection system (100) of Quilici (‘263) is capable of being about 8.5 – 9.5 J/m2, the preset time being about 7-9 hours, and the preset threshold range of the distance is about 0.5 – 2 meters.
As to Claim 5, when the distance detected by the distance sensor (106) in the light and disinfection system (100) of Quilici (‘263) is greater than a maximum of the preset threshold range, the irradiation power of the disinfection light source (110) is capable of being adjusted to a maximum, the time of the one disinfection circle being greater than the preset time; when the distance detected by the distance sensor (106) is less than a minimum of the preset threshold range, the irradiation power of the disinfection light source (110) is capable of being adjusted to a minimum, the time of the one disinfection circle being less than the preset time.
As to Claim 6, Quilici (‘263) discloses that an adjustable angle is formed (via 114) between the disinfection light source (110) and the illumination source (112) such that the disinfection light source (110) and the illumination source (112) that are mounted adjacently (see Figure 1) and capable of having a substantially coincident illumination range on the illuminated surface.
As to Claim 7, Quilici (‘263) discloses that the disinfection light source (110) comprises a UV light source including a long-wavelength UV light source having a wavelength ranging from 280 nm to 380 nm (see entire document, particularly p. 2 [0018] – lines 21-26 and 29-31).
As to Claim 9, Quilici (‘263) discloses that the light and disinfection system (100) further comprises a detecting sensor (104) mounted on the light and disinfection system (100) (see Figure 1), wherein the disinfection light source (110) will be turned off when the detecting sensor (104) detects that someone is nearby, wherein the detecting sensor (104) comprises a human pyroelectric infrared sensor (see entire document, particularly p. 2 [0018] – lines 14-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (20170296686) or Quilici (20190022263) as applied to claim 1 above, and further in view of Kim (20190142981).
Cole (‘686) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Quilici (‘263) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
Neither Cole (‘686) nor Quilici (‘263) appears to specifically teach that the light and disinfection system further comprises a timing module coupled to the disinfection light source, wherein when the one disinfection circle ends, the timing is stopped and the disinfection light source is turned off, such that the irradiation amount of the illuminated surface accumulated within the one disinfection circle is kept at the predetermined value.
It was known in the art before the effective filing date of the claimed invention to provide a timing module coupled to a disinfection light source in a light and disinfection system. Kim (‘981) discloses a light and disinfection system (100) (see Figures 1-3) comprising: 
an illumination module including an illumination source (190) (see entire document, particularly Figure 2, p. 5 [0127] and [0129]-[0130]); 
a disinfection module including a disinfection light source (120) (see entire document, particularly Figure 2, p. 4 [0093], [0101]–[0102] and [0104]), 
a control unit (150) (see entire document, particularly Figure 2), 
wherein the disinfection light source (120) comprises a UV light source including a long-wavelength UV light source having a wavelength of 280 nm (see entire document, particularly p. 4 [0101]–[0102] and [0104]); and
a timing module (180) coupled to the disinfection light source (120), wherein when the one disinfection circle ends, the timing is capable of being stopped and the disinfection light source (120) is turned off, such that the irradiation amount of the illuminated surface accumulated within the one disinfection circle is kept at the predetermined value (see entire document, particularly Figure 2, p. 5 [0125]-[0126]); 
in order to control the duration the light is emitted by the disinfection light source (see entire document, particularly p. 5 [0126]). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a timing module coupled to the disinfection light source in the light and disinfection system of Cole or Quilici in order to control operation/duration of emission of disinfection light as shown by Kim.
Thus, Claim 2 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Cole (‘686) or Quilici (‘263), and Kim (‘981).

Claim(s) 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (20170296686) as applied to claim 1 above, and further in view of Polidoro (20170321877).
Cole (‘686) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Cole (‘686) does not appear to specifically teach that the light and disinfection system further comprises a timing module coupled to a disinfection light source nor a dimmer switch coupled to the illumination source for adjusting brightness of the illumination source, wherein the dimmer switch comprises three-step dimming, five-step dimming or stepless dimming.
It was known in the art before the effective filing date of the claimed invention to provide a timing module coupled to a disinfection light source and a dimmer switch coupled to an illumination source in a light and disinfection system. Polidoro (‘877) discloses a light and disinfection system (see Figures 1-3 and 5) comprising: 
an illumination module including an illumination source (20) (see entire document, particularly p. 3 [0029]); 
a disinfection module including a disinfection light source (20) (see entire document, particularly p. 3 [0031]), 
a control unit (see entire document, particularly p. 5 [0050]), 
wherein the disinfection light source comprises a UV light source including a long-wavelength UV light source having a wavelength ranging from 280 nm to 380 nm (see entire document, particularly p. 3 [0032] – lines 1-3); 
a timing module (see entire document, particularly p. 2 [0019] – last 3 lines) coupled to the disinfection light source (20), wherein when the one disinfection circle ends, the timing is capable of being stopped and the disinfection light source (20) is turned off, such that the irradiation amount of the illuminated surface accumulated within the one disinfection circle is kept at the predetermined value; and 
a dimmer switch (see entire document, particularly p. 2 [0019] – lines 6-7), 
in order to control the light being emitted by light sources (see entire document, particularly p. 2 [0019]). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a timing module and a dimmer switch in the light and disinfection system of Cole in order to allow a user to control aspects such as dimming or duration of emission of light as shown by Polidoro.
While neither Cole (‘686) nor Polidoro (‘877) does not appear to specifically teach that the dimmer switch comprises three-step dimming, five-step dimming or stepless dimming, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired level(s) of dimming such as three-step dimming, five-step dimming or stepless dimming with the dimming switch in the system of Cole as modified by Polidoro in order to control the light level as desired. Only the expected results would be attained.
Thus, Claims 2 and 7-8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Cole (‘686) and Polidoro (‘877).

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cole (20170296686).
Cole (‘686) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Cole (‘686) discloses that the disinfection light source (106; 1109) and the illumination source (see p. 6 [0059]-[0060]) are mounted adjacently have a substantially coincident illumination range on the illuminated surface (see p. 6 [0059]-[0060]), wherein an adjustable angle is capable of being formed between the disinfection light source (106; 1109) and the illumination source (see p. 6 [0059]-[0060]), or would have been obvious and well within the purview of one of ordinary skill in the art to provide capability of adjusting angle between the disinfection light source (106; 1109) and the illumination source (see p. 6 [0059]-[0060]) in order to allow the disinfection light source and/or the illumination source to be directed to a same desired location/area so as to allow both sources to be aligned with each other.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quilici (20190022263).
Quilici (‘263) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
Quilici (‘263) discloses that the light and disinfection system (100) comprises a dimmer switch coupled to the illumination source (112) for adjusting brightness of the illumination source (112), wherein the dimmer switch capable of being three-step, five-step or stepless dimming (see entire document, particularly p. 2 [0019] – lines 13-16, p. 3 [0021] – lines 9-10). While Quilici (‘263) does not appear to specifically teach that the dimmer switch comprises three-step dimming, five-step dimming or stepless dimming, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired dimming setting/level for the dimmer switch such as three-step dimming, five-step dimming or stepless dimming in the light and disinfection system of Quilici in order to reduce the radiance of the illumination source to a desired level. Only the expected result would be attained.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (20170296686) or Quilici (20190022263) as applied to claim 1 above, and further in view of Weeks (WO2017083461).
Cole (‘686) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Quilici (‘263) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
Cole (‘686) does not appear to specifically teach that the light and disinfection system further comprises a dimmer switch coupled to the illumination source for adjusting brightness of the illumination source, wherein the dimmer switch comprises three-step dimming, five-step dimming or stepless dimming. 
Quilici (‘263) appears to disclose that the light and disinfection system (100) comprises a dimmer switch coupled to the illumination source (112) for adjusting brightness of the illumination source (112), wherein the dimmer switch capable of being three-step, five-step or stepless dimming (see entire document, particularly p. 2 [0019] – lines 13-16, p. 3 [0021] – lines 9-10).
It was known in the art before the effective filing date of the claimed invention to provide a dimmer switch coupled to an illumination source in a light and disinfection system. Weeks (‘461) discloses a light and disinfection system (100) comprising an illumination module including an illumination source (110); a disinfection module including a disinfection light source (115) (see entire document, particularly p. 3 [0019]), a control unit (145), and a dimmer switch (see entire document, particularly pp. 6-7 [0028] - lines 3-5 and 8) in order to control the light being emitted by light sources (see entire document, particularly pp. 6-7 [0028]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a dimmer switch in the light and disinfection system of Cole or Quilici in order to allow a user to control aspects of system operation such as dimming of light as shown by Weeks.
While neither Cole (‘686) or Quilici (‘263) nor Weeks (‘461) does not appear to specifically teach that the dimmer switch comprises three-step dimming, five-step dimming or stepless dimming, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired level(s) of dimming such as three-step dimming, five-step dimming or stepless dimming with the dimming switch in the system of Cole or Quilici as modified by Weeks in order to control the light level as desired. Only the expected results would be attained.
Thus, Claim 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Cole (‘686) or Quilici (‘263), and Weeks (‘461).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20160106873, 20170080117, 20180003561, 20180311386, 20180193501,10767846.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799